Citation Nr: 0501095	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION


The veteran served in the Philippine Commonwealth Army from 
November 1941 to July 1942, and in the Regular Philippine 
Army from June 1945 to March 1946.  He was a prisoner of war 
from April 1942 to July 1942.  The veteran died in May 1987.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.



FINDINGS OF FACT

1.  The veteran died in May 1987.  His death certificate 
lists the immediate cause of death as cardio respiratory 
arrest, with the antecedent cause as multiple stab wounds.

2.  Pulmonary tuberculosis was not manifested during the 
veteran's period of active service or within three years of 
his discharge from service, nor was pulmonary tuberculosis 
otherwise related to such service.

3.  The veteran served in the Philippine Commonwealth Army 
from November 1941 to July 1942, and in the Regular 
Philippine Army from June 1945 to March 1946.



CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004).  

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).

3.  The basic eligibility criteria for entitlement to VA 
death pension benefits have not been met.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

In a March 2003 letter, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In an April 2004 letter, the RO advised the appellant to let 
VA know if there was any other evidence or information that 
she thought would support her claim, and to send any evidence 
in her possession that pertained to her claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in April 2003.  Therefore, the appellant did not receive a 
complete VCAA notice prior to the initial rating decision 
denying her claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
appellant.  In September 2003, the appellant notified the RO 
that she had stated her case completely.  Further, VCAA 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all relevant post-service 
private medical records identified by the appellant.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, in April 2004, the appellant was notified 
of information not of record needed to substantiate her 
claim, and offered to assist her in obtaining that 
information.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The service department has certified that the veteran served 
with the Philippine Commonwealth Army from November 1941 to 
July 1942, and the Regular Philippine Army from June 1945 to 
March 1946.

The veteran died in May 1987.  His death certificate lists 
the immediate cause of death as cardio respiratory arrest as 
a result of multiple stab wounds.

The appellant believes the veteran had tuberculosis acquired 
while the veteran was a prisoner of war, but there is no 
competent medical evidence of record that the veteran had 
pulmonary tuberculosis during active service or after active 
service.  

The appellant acknowledges that she has no evidence that the 
veteran, in fact, had tuberculosis.

Legal Criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis of all the facts and 
circumstances surrounding the death of the veteran, 
including, in particular, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 C.F.R. § 3.312(b) (2004).

Accrued benefits may be paid after death where the payee was 
entitled to those benefits at death under existing ratings or 
decisions, or, where based on evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years prior to the last date of entitlement.  38 C.F.R. 
§ 3.1000(a) (2004).

Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even is such evidence was not physically located in 
the VA claim folder on or before the date of death.  
38 C.F.R. § 3.1000(d)(4) (2004).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation by an 
apportionee, surviving spouse, child or parent is deemed to 
include a claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c) (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 C.F.R. § 3.1 (2004).

For the purpose of determining entitlement to various 
categories of VA benefits, the term "service" is deemed to 
include a variety of Philippine military service.  Such 
service is deemed to be "active service" only when 
certified by a service department of the Armed Forces of the 
United States.  Service department findings are binding on 
the VA for the purpose of establishing service in the U.S. 
Armed Forces. 38 C.F.R. §§ 3.40, 3.41 (2004); See Duro v. 
Derwinski, 2 Vet. App. 531, 532 (1992).

Service in the Philippine Commonwealth Army prior to July 1, 
1946 is qualifying service for compensation benefits, but not 
for pension or burial benefits. 38 U.S.C.A. § 107 (West 
2002).

Analysis

Whether the veteran had tuberculosis at the time of his 
death, there is no evidence that his death resulted from 
tuberculosis, or that tuberculosis contributed significantly 
to the cause of his death.  Rather, the veteran died of 
cardio respiratory arrest as the result of multiple stab 
wounds received more than 40 years after leaving active 
service, which are not related to his active service.   
Accordingly, service connection for the cause of death must 
be denied.

A claim for accrued benefits must be filed within one year of 
the death of the veteran.  Here, the claim was filed in 
December 2002, some 15 years after the date of the veteran's 
death.  Accordingly, the claim for accrued benefits must be 
denied.

The Board is bound by the service department's finding that 
the veteran's service was with the Philippine Commonwealth 
Army and the Regular Philippine Army, and, as such, his 
entitlement to VA benefits is limited to those authorized by 
law under 38 U.S.C.A. § 107.  Authorized benefits by virtue 
of such service do not include nonservice-connected death 
pension benefits.  As the basic eligibility criteria have not 
been met, the claim for nonservice connected death pension 
must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


